UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-1126


THEODORE JUSTICE,

                       Plaintiff – Appellant,

          v.

DR. TIMOTHY FARLEY, Granville County School Superintendent,

                       Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:11-cv-00099-BR)


Submitted:   March 29, 2012                    Decided:   April 3, 2012


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Theodore Justice, Appellant Pro Se. Christine Teresa Scheef,
Kenneth Alexander Soo, THARRINGTON, SMITH, LLP, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Theodore Justice seeks to appeal the district court’s

order    granting          in    part    and    denying       in    part     the       Defendant’s

motion    to    dismiss          this    action       filed    under       42    U.S.C.      § 1983

(2006)     alleging             violations       of     the        First        and     Fourteenth

Amendments.           This       court   may     exercise       jurisdiction            only    over

final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P.

54(b); Cohen          v.    Beneficial         Indus.    Loan       Corp.,       337    U.S.    541,

545-46 (1949).             The order Justice seeks to appeal is neither a

final order nor an appealable interlocutory or collateral order.

Accordingly, we dismiss the appeal for lack of jurisdiction.                                     We

dispense       with        oral    argument       because          the     facts       and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                         DISMISSED




                                                 2